1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   HENRY RAMOS, and individual, on
     behalf of himself and all others           Case No. CV 19-10775-AB (SSx)
11   similarly situated,
                                                ORDER DENYING PLAINTIFF’S
12                                              MOTION FOR REMAND
                               Plaintiffs,
13
     v.
14
15   MOOG Inc.; and DOES 1 through 100,
     inclusive,
16
17                             Defendants.
18         Plaintiff Henry Ramos (“Plaintiff”) filed a Complaint in Los Angeles County
19   Superior Court on November 21, 2019, alleging that Defendants MOOG Inc. and
20   DOES 1 through 100 (collectively, “Defendants”) violated multiple California labor
21   laws. (Complaint (“Compl.”), Dkt. No. 1-1 at Ex. A.)) On December 20, 2019,
22   Defendants removed the case to this Court. (See Notice of Removal “NOR,” Dkt. No.
23   1.) On January 17, 2020, Plaintiff filed the instant Motion for Remand. (“Motion,”
24   Dkt. No. 10.) Defendants filed an Opposition (“Opp’n,” Dkt. No. 11), and Plaintiff
25   filed a Reply. (“Reply,” Dkt. No. 12.) Finding this matter appropriate for resolution
26   without oral argument, the Court vacated the hearing set for February 14, 2020
27   pursuant to Federal Rule of Civil Procedure 78 and Local Rule 7–15. (Dkt. No. 13).
28   For the following reasons, the Court DENIES Plaintiff’s Motion.
                                             1.
1    I.    BACKGROUND
2          Plaintiff is a citizen of California who was employed by Defendants as a non-
3    exempt hourly employee at its facility in Torrance, California. (Compl. ¶ 5.) Plaintiff
4    claims that Defendants “established pay policies which do not compensate [its]
5    employees for the time they actually worked and also failed to provide the legally
6    mandated paid rest breaks and as a result Defendants have failed to pay all wages
7    due[.]” (Compl. ¶ 8.) Specifically, Plaintiff alleges that “Defendants failed to pay
8    overtime wages at the legal overtime pay rate; failed to provide paid rest periods;
9    failed to timely furnish accurate itemized wage statements; violated Labor Code
10   § 203; and conducted unfair business practices.” (Id.)
11         Plaintiff’s Complaint asserts seven causes of action: (1) Failure to Pay Overtime
12   Wages (Cal. Lab. Code §§ 204, 218, 510(a), 1194, 1198); (2) Failure to Pay Minimum
13   Wages (Cal. Lab. Code §§ 1194, 1197); (3) Failure to Pay Overtime Wages at the
14   Legal Overtime Pay Rate; (4) Failure to Provide Paid Rest Periods (Cal. Lab. Code
15   §§226.7, 516); (5) Failure to Timely Furnish Accurate Itemized Wage Statements
16   (Cal. Lab. Code §§ 226); (6) Violation of Labor Code Sec. 203; and (7) Unfair
17   Business Practices (Cal. Bus. & Prof. Code § 17200, et seq.). (Compl. at 1; see also
18   id. ¶ 2.) Plaintiff brings these claims on behalf of a putative class, (id. ¶ 1), and his
19   Complaint identifies seven sub-classes: (1) the Overtime Class, (2) the Minimum
20   Wage Class, (3) the Overtime Rate Class, (4) the Rest Period Class, (5) the Wage
21   Statement Class, (6) the LC203 Class, and (7) the 17200 Class. (See Compl. ¶ 29 a-g
22   (defining sub-classes)).
23   II.   LEGAL STANDARD
24         A defendant may remove a civil action filed in state court to federal district
25   court when the federal court has original jurisdiction over the action. 28 U.S.C. §
26   1441(a). “A suit may be removed to federal court under 28 U.S.C. § 1441(a) only if it
27   could have been brought there originally.” Sullivan v. First Affiliated Sec., Inc., 813
28   F.2d 1368, 1371 (9th Cir. 1987). “The burden of establishing federal subject matter
                                             2.
1    jurisdiction falls on the party invoking removal.” Marin Gen. Hosp. v. Modesto &
2    Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). “Federal jurisdiction must
3    be rejected if there is any doubt as to the right of removal in the first instance.” Gaus
4    v. Miles, Inc., 908 F.2d 564, 566 (9th Cir. 1992) (citations omitted).
5           Pursuant to the Class Action Fairness Act (“CAFA”), federal district courts
6    have original jurisdiction over certain class actions. 28 U.S.C. § 1332(d)(2).
7    To remove a case to federal court under CAFA, the defendant must establish that
8    (1) the parties are minimally diverse, (2) the proposed class has more than 100
9    members, and (3) the total amount in controversy exceeds $5 million. 28 U.S.C. §
10   1332(d); Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1020–21 (9th Cir. 2007).
11   III.   DISCUSSION
12          Plaintiff argues that this action should be remanded to Los Angeles County
13   Superior Court because Defendants have not carried their burden of proving the
14   requisite amount in controversy of $5 million by a preponderance of the evidence.
15   The Court disagrees.
16          A. CAFA Requirements for Federal Subject Matter Jurisdiction
17          Again, CAFA jurisdiction requires minimal diversity, a class of more than 100
18   members, and an aggregate amount in controversy exceeding $5 million. Serrano,
19   478 F.3d at 1020–21. The Parties do not dispute that Plaintiff’s class exceeds 100
20   members or that the parties are minimally diverse.1 Thus, the Court must only
21
22
     1
23     The class size requirement is met because, while the Complaint does not identify a
     specific number of class members, it states that the class likely exceeds 100
24   individuals. (Compl. ¶ 32 (“[I]t is estimated that the membership of the Classes
     numbers greater than 100 individuals.”)) Further, MOOG’s records indicate that there
25   are 519 total prospective class members within the timeframe specified in the
26   Complaint. (NOR ¶ 15). The diversity requirement is also met because MOOG is a
     New York corporation with its principal place of business in New York, and the
27   prospective class will contain only California citizens. (NOR at 3–4; see also Compl.
     ¶ 5 (“The relevant employees are Defendants’ non-exempt current and former
28   employees, who are California citizens[.]”).
                                               3.
1    determine whether Defendants have satisfied the amount in controversy requirement
2    of $5 million for CAFA jurisdiction to vest in federal court.
3          B. Defendants Establish by a Preponderance of the Evidence that the
4             Amount in Controversy Exceeds $5 Million
5          In determining the amount in controversy, courts first look to the allegations in
6    the complaint. Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
7    Courts can accept a plaintiff’s good faith allegation of the amount in controversy. Id.
8    However, if “the plaintiff’s complaint does not state the amount in controversy, the
9    defendant’s notice of removal may do so” pursuant to 28 U.S.C. section
10   1446(c)(2)(A). Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 84
11   (2014). “[N]o antiremoval presumption attends cases invoking CAFA[.]” Id. at 89.
12   “[T]he defendant seeking removal bears the burden to show by a preponderance of the
13   evidence that the aggregate amount in controversy exceeds $5 million when federal
14   jurisdiction is challenged.” Ibarra, 775 F.3d at 1197 (citing Rodriguez v. AT & T
15   Mobility Serv. LLC, 728 F.3d 975, 981 (9th Cir. 2013)). Then “[t]he parties may
16   submit evidence outside the complaint, including affidavits or declarations, or other
17   summary-judgment-type evidence relevant to the amount in controversy at the time of
18   removal.” Id. at 1197 (citing Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373,
19   377 (9th Cir. 1997)) (internal quotation marks omitted). “[W]hen the defendant’s
20   assertion of the amount in controversy is challenged by plaintiffs in a motion to
21   remand, the Supreme Court has said that both sides submit proof and the court then
22   decides where the preponderance lies.” Id. at 1198. “[W]hen a defendant’s
23   allegations of removal jurisdiction are challenged, the defendant’s showing on the
24   amount in controversy may rely on reasonable assumptions.” Arias v. Residence Inn
25   by Marriot, 936 F.3d 920, 922 (9th Cir. 2019).
26         Here, Plaintiff’s Complaint does not state an aggregate amount in controversy
27   for the putative class. Therein he simply states—in a conclusory fashion—that the
28   “aggregate claim is under five million dollars.” (Compl. ¶ 25.) However, Defendants
                                              4.
1    challenge this assertion in their NOR by attempting to make “reasonable assumptions”
2    to demonstrate that the aggregate claim does in fact exceed $5 million jurisdictional
3    minimum. Now in opposing remand, Defendants submit a declaration from Kathy
4    Brooks, Director of Human Resources Operations for Moog, Inc., which they claim
5    shows that the amount in controversy exceeds $5 million. (See Declaration of Kathy
6    Brooks (“Brooks Decl.”), Dkt. No. 11-1)). Defendants’ NOR calculates the amount in
7    controversy as $11,854,969.00, based on the following:
8
9                Claim                              Amount in Controversy
10      Unpaid Overtime and        $3,065,808.81 (1 hour overtime: 47.91 (average
11      Minimum Wages              overtime rate) x 63,991 (work weeks) x 1 hour) to
12                                 $6,131,617.62 (2 hour overtime; same, but x 2
13                                 hours)
14      Unpaid Overtime Based $39,000.00 (125 employees x 52 work weeks per
15      Upon a Shift               year x $1.50 for 1 hour of overtime per work week)
16      Differential               up to $195,000.00 (125 employees x 52 work weeks
17                                 per year x 4 years x 7.50) (for 2 hours of overtime
18                                 per week)
19      Unpaid Rest Break          $6,131,617.62 ($31.94 (average hourly rate) x 3
20      Premiums                   (missed rest break premiums) x 63,991 (work
21                                 weeks)) based on a 30% violation rate estimate and
22                                 assuming class members missed three rest periods
23                                 per work week. See Bryant v. NCR Corp., 284 F.
24                                 Supp. 3d 1147, 1151 (S.D. Cal. 2018).
25      Inaccurate Wage            $1,776,000 (444 employees x $4,000 maximum
26      Statements                 penalty), assuming a 100% violation rate with a
27                                 $4,000 maximum penalty cap))
28
                                               5.
1
         Waiting Time Penalties      $881,544.00 (115 former employees x $31.94
2
                                     (average rate of pay) x 8 hours per day x 30 days))
3
         Attorneys’ Fees             $2,963,742.00 (based on 25% of $11,854,969.00
4
                                     calculated total and using the lower overtime
5
                                     damages)
6
     (See NOR at 8–14.)
7
                   1. Plaintiff admits and agrees that the base calculation for the
8                     amount in controversy is $4,306,997.42, excluding attorneys’ fees.
9
             In his Motion, Plaintiff initially admits and agrees that the amount in
10
     controversy is $4,313,997.42, and thus below the $5,000,000 jurisdictional threshold.
11
     (See Motion at 5.) Plaintiff’s own calculations are as follows:
12
             $2,043,872.54 in rest period violations plus $306,580.88 in alleged
13           overtime violations plus $888.000 2 in wage statement claims plus
14           $881,544 in 203 penalties plus $195,000 on the shift differential claim
             equals $4,313,997,42.3
15
     (Id.)
16
             Defendants maintain that, even accepting Plaintiff’s calculations—which it
17
     recalculates at $4,306,997.42—the amount in controversy exceeds $5 million. (Opp’n
18
     at 2.) Specifically, Defendants claim that, based on the $4,306,997.42 figure,
19
     attorneys’ fees (calculated at 25% of the amount in controversy) would catapult the
20
     amount in controversy to $5,383,746.78, clearly over the 5,000,000 minimum for
21
     federal jurisdiction. (Id.)
22
             Plaintiff counters that the “violation rates in his motion to remand are more
23
     likely true than Defendant’s speculative violation rates set forth in their notice and
24
25
     2
26     The Court believes that the period in “888.000” is a typo that should have been a
     comma signifying hundreds of thousands of dollars, not hundreds of dollars. This
27   interpretation is also supported by Plaintiff’s final calculations.
     3
       The Court’s calculations of Plaintiff’s above-admitted numbers comes to a total of
28   $4,314,997.42, as Defendants point out. (Opp’n at 14, n.22).
                                                6.
1    repeated in their opposition. The amount in controversy is therefore, at most,
2    $4,306,997.42.” (Reply at 4.)
3          Here, for the purposes of this Motion, the Court will use the final, agreed-upon
4    amount in controversy of $4,306,997.42 to calculate attorneys’ fees, which are
5    appropriately included in the total amount in controversy.
6                 2. Reasonable attorneys’ fees should be added to Plaintiff’s admitted
                     amount in controversy of $4,306,997.42, and when added, this
7
                     figure exceeds the $5 million jurisdictional threshold, rendering
8                    remand improper.
9          “[A] court must include future attorneys’ fees recoverable by statute or contract
10   when assessing whether the amount-in-controversy requirement is met.” Fritsch v.
11   Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018) (emphasis added);
12   see also Arias, 936 F.3d at 922. The removing defendant must “prove that the amount
13   in controversy (including attorneys’ fees) exceeds the jurisdictional threshold by a
14   preponderance of the evidence.” Fritsch, 899 F.3d at 795; see also Arias, 936 F.3d at
15   927–28. District courts may also rely upon “‘their own knowledge of customary rates
16   and their experience concerning reasonable and proper fees.’” Fritsch, 899 F.3d at
17   795 (quoting Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011)).
18         Here, Plaintiff’s Complaint requests attorneys’ fees, which are permitted under
19   California law for their First, Second, Third, Fourth, Fifth, and Seventh Causes of
20   Action. (See Compl. Prayer for Relief at 21–23.) Because the law allows Plaintiff to
21   collect attorneys’ fees if he is the prevailing party in the litigation, attorneys’ fees are
22   at stake and accordingly must be included in the amount in controversy calculation.
23   Fritsch, 899 F.3d at 793–94.
24         To reach the $5 million threshold for jurisdiction to vest in this Court, based
25   upon Plaintiff’s admitted amount in controversy of $4,306,997.42, the attorneys’ fees
26   must total $693,002.58, or 13.86% of $5 million. In the CAFA context, “the Ninth
27   Circuit has established that 25% of the common fund is a fair estimate of attorneys’
28   fees.” Tompkins v. Basic Research LL, No. CIV. S-08-244 LKK/DAD, 2008 WL
                                            7.
1    1808316, at *4 (E.D. Cal. Apr. 22, 2008) (citing Staton v. Bowing Co., 327 F.3d 938,
2    969 (9th Cir. 2003)). Accordingly, several courts in this Circuit, including this Court,
3    have found that 25% attorneys’ fees could be reasonable in CAFA wage and hour
4    cases. See, e.g., Hamilton v. Wal-Mart Stores, Inc., Case No. ED CV 17–01415–AB
5    (KKx), 2017 WL 4355903, at *5–6 (C.D. Cal. Sept. 29, 2017) (CAFA wage and hour
6    case allowing an estimated attorneys’ fee award of 25% of plaintiff’s damages in
7    calculating the amount in controversy); Sanchez v. Russel Sigler Inc., 2015 WL
8    12765359, at *7 (C.D. Cal. Apr. 28, 2015) (CAFA action finding that “the benchmark
9    for attorneys’ fees is 25% of the amount in controversy.”); Gutierrez v. Stericycle,
10   Inc., Case No. LA CV15-08187 JAK (JEMx), 2017 WL 599412, at *17 (C.D. Cal.
11   Feb. 14, 2017) (CAFA wage and hour case noting that “it is appropriate to include in
12   the calculation of the amount in controversy a potential fee award of 25% of the value
13   of certain of the substantive claims.”). Thus, the Court finds that an attorneys’ fees
14   rate of 13.86% is clearly reasonable, and concludes the Defendants have met their
15   burden of proving by a preponderance of the evidence that the amount in controversy
16   exceeds $5 million for federal court jurisdiction here.
17   IV.   CONCLUSION
18         For the foregoing reasons, the Court DENIES Plaintiff’s Motion to Remand
19   and retains jurisdiction over this matter.
20
21   IT IS SO ORDERED.
22
23   Dated: February 27, 2020         _______________________________________
24                                    HONORABLE ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT COURT JUDGE
25
26
27
28
                                                  8.
